Citation Nr: 1016656	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbosacral spine 
disorder.

5.  Entitlement to service connection for residuals of a left 
humeral fracture, claimed as steel plate in left arm.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for severe joint 
disease.

8.  Entitlement to a rating in excess of 20 percent for a 
left knee injury.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran's substantive appeal requested a hearing before 
the Board by videoconference from the RO, and a hearing was 
duly scheduled in October 2008.  The Veteran failed to appear 
for the hearing; he has not shown good cause for his failure 
to appear and has not requested another hearing.  His request 
for hearing is accordingly deemed to be withdrawn.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, diagnosed as 
depression, is not etiologically related to active service.

2.  Hypertension became manifest many years after discharge 
from service and is not etiologically related to service.

3.  Cervical and lumbosacral spine disorders, to include 
degenerative arthritis and degenerative disc disease, became 
manifest many years after discharge from service and are not 
etiologically related to service.

4.  The Veteran's left humeral fracture with steel rod 
insertion was residual to a workplace injury suffered several 
years after discharge from service.  

5.  The Veteran has chronic joint pain symptoms variously 
attributed to polyarthralgia, Lyme disease, carpal tunnel 
syndrome, and/or rheumatoid arthritis, none of which are 
etiologically related to service.

6.  The Veteran's left knee disability is manifested by 
symptomatic removal of semilunar cartilage with pain, but not 
by locking or effusion into the joint, compensable limitation 
of flexion or extension, or instability of the knee.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Hypertension was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

3.  A cervical spine disorder was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  A lumbosacral spine disorder was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  Residuals of left humeral fracture are not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Severe joint disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

7.  The criteria for a rating in excess of 20 percent for a 
left knee injury are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257-
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.

More recently, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that in service connection cases 
the claimant must be informed how VA establishes the 
disability rating and effective date.  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2007 the RO sent a letter to the Veteran advising 
him that to establish entitlement to service connection for a 
disability the evidence must show an injury or disease in 
service, a current disability as shown by medical evidence, 
and a relationship between the disability and an injury, 
disease or event in service.  The letter also notified him of 
the effective-date and disability-rating elements of a 
service connection claim.  Finally, the letter informed him 
that to establish entitlement to an increased rating for a 
service-connected disability the evidence must show the 
disability had become worse.  Veteran had an opportunity to 
respond prior to issuance of rating decision in August 2007.  

The Board finds the letter above satisfied the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
Veteran in connection with the claims herein decided.  

The Veteran's service treatment record (STR) are associated 
with the claims folder, as are records from those VA and non-
VA providers identified by the Veteran as having relevant 
medical records.  Neither the Veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there is any existing medical or non-medical evidence 
that should be obtained before the appeal is adjudicated.  

The Veteran was advised of his entitlement to a hearing 
before the RO and/or before the Board; as indicated above he 
was scheduled for a hearing before the Board at his request 
but failed without explanation to appear at the hearing.  He 
was afforded a VA examination in March 2007 in support of his 
claim for increased rating for the service-connected knee 
disability; that examination was contemporaneous to the 
rating decision on appeal and the Veteran has not asserted 
his symptoms have increased significantly in severity since 
that examination.  The Veteran has not been afforded a VA 
medical examination in conjunction with his claims for 
service connection for an acquired psychiatric disorder, 
hypertension, cervical or lumbosacral spine disorders, left 
arm disorder or severe joint disorder, but as shown in detail 
below he has not presented a prima facie case of service 
connection for those claimed disabilities and remand for 
medical examination is not warranted at this point.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  

Claims for Entitlement to Service Connection

General legal principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for hypertension and/or 
arthritis that develops to a compensable degree within one 
year after discharge from service, even if not actually shown 
during service.  38 C.F.R. § 3.309(a).

Service connection for an acquired psychiatric disorder 

Service treatment records (STRs) show no indication of 
psychiatric symptoms during active service.  There is no 
report of discharge examination associated with the STRs.

A VA treatment note in November 2003 states the Veteran was 
undergoing treatment for residuals of a work-related 
traumatic injury; his co-morbid conditions included 
depression.

The Veteran had a VA pain management assessment in December 
2005, performed by a psychologist, who noted the Veteran had 
a service-connected left knee disability rated 20 percent 
disabling, and that the Veteran had chronic pain since a 
workplace injury in October 2002 that had resulted in 
multiple fractures.  The Veteran stated he had never been 
treated for a psychiatric issue.  During interview the 
Veteran endorsed fluctuations in his mood that were highly 
dependent on his level of pain on a given day; he denied 
longstanding depression but acknowledged some mild anhedonia 
and depressed mood on certain days, likely related to pain 
and exacerbated by the limitations that the pain caused to 
his everyday functioning.  The Veteran denied any symptoms of 
anxiety, posttraumatic stress disorder (PTSD), mania or 
psychosis.  The psychologist stated the onset of the 
Veteran's pain complaints began with the post-service 
workplace accident and recommended follow-up by health 
psychology, given the Veteran's difficulties with adjusting 
to the limitations of his chronic pain coupled with the 
intimate relationship between his pin and his mood.

In March 2006 the Veteran presented to the VA primary care 
clinic complaining of suicidal thoughts related to unbearable 
pain.  He was admitted to the VA psychiatric unit for 
depression with suicidal intention and chronic pain.  The 
psychiatrist's impression was major depression, rule out 
organic mood disorder due to central nervous system Lyme 
disease; subclinical hypothyroidism possibly contributing to 
depressive symptoms.  After one week of inpatient treatment 
it was determined the Veteran's admission may have been 
caused by delirium due to his pain medication, and the 
Veteran denied actual suicidal intent.  The discharge 
diagnosis was substance-induced delirium (prescription 
medications) and adjustment disorder with depressed mood.  

Following his release from inpatient VA psychiatric treatment 
the Veteran was referred to the VA mental health clinic (MHC) 
for outpatient care.  A May 2006 MHC intake note shows a 
current psychiatric diagnosis of adjustment disorder with 
depressed mood. 

A March 2007 MHC progress note, by a VA psychiatrist, notes 
the Veteran reported depressive symptoms stemmed from his 
workplace fall with multiple fractures and consequent chronic 
pain.  The Veteran reported chronic pain and difficulty 
ambulating and sleeping due to pain; he endorsed 
hopelessness, amotivation and anhedonia.  He reported feeling 
useless because he could no longer work and anxious because 
he could not support his family.  The psychiatrist's 
diagnosis was depression not otherwise specified (NOS).

The Veteran's substantive appeal, submitted in August 2008, 
asserts his depression is from the loss of his military 
career and from his pain.  

The Board notes at this point that the Veteran's service 
record shows he was medically discharged from the Navy due to 
his left knee disorder; thus, he did lose his military career 
prematurely.  He also has a service-connected disorder of the 
left knee that causes pain.  However, the medical evidence 
above clearly shows his depression began after his workplace 
injury and attributes depressive symptoms to the pain and 
dysfunction related to that injury, not to his service-
connected left knee disability.

The Veteran's post-service medical record shows he has a 
diagnosed acquired psychiatric disorder; i.e., depression 
NOS.  Accordingly, the first element of service connection - 
medical evidence of a current disability - is met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case 
there is no evidence showing the Veteran's diagnosed 
depression NOS is related to his active service, and in fact 
the evidence of record shows instead that his disorder is 
related to his post-service workplace injuries.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the Veteran's lay evidence in the form 
of his correspondence to VA, in which he asserted that the 
claimed depression is due to the loss of his military career 
and to pain.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran's lay opinion 
relating his depression NOS to service is not credible.  In 
regard to his assertion that depression is related to 
"pain" there is no evidence of any depressive symptoms 
prior to the workplace accident; significantly, the Veteran 
has not asserted such symptoms.  Similarly, although the 
Veteran asserts depression is due to the premature loss of 
his career in service, this has not been cited as a factor in 
any psychiatric treatment record.

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 
Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).  Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
competent medical evidence shows the Veteran's claimed 
acquired psychiatric disorder is due to a post-service injury 
rather than to active service.

Based on the medical and lay evidence above the Board finds 
the criteria for service connection for an acquired 
psychiatric disorder are not met.  The claim must therefore 
be denied.

Service Connection for hypertension 

STRs show no indication of hypertensive symptoms during 
active service.  There is no report of discharge examination 
associated with the STRs.

A VA cardiology outpatient treatment note dated in June 2000 
states the Veteran had a history of  hypertension and high 
cholesterol diagnosed one year previously when he was also 
diagnosed with Lyme disease.  

An undated VA treatment note states the Veteran was 
undergoing treatment for residuals of a work-related 
traumatic injury in November 2003; his co-morbid conditions 
included hypertension.

The Veteran is shown to have hypertension; accordingly, the 
first element of service connection is met.  However, there 
is no medical evidence showing the Veteran's hypertension is 
etiologically related in any way to active service.  Further, 
since the medical evidence shows hypertension became manifest 
in 1999, eight years after discharge from service, 
presumptive service connection under 38 C.F.R. § 3.309(a) is 
not applicable.  The Board notes in this regard that the 
Veteran has not asserted, and the evidence of record does not 
show, that he was hypertensive before 1999.

In sum, there is no medical evidence of a relationship 
between the claimed hypertension and active service, nor has 
the Veteran presented any lay evidence asserting hypertension 
as a chronic disorder since discharge from service.  There is 
accordingly no basis on which the Board can assign service 
connection for the claimed disorder. Accordingly, the claim 
must be denied.

Service connection for cervical and lumbar spine disorders 

STRs show the Veteran was treated in June 1988 for mid-back 
stiffness; the clinical impression was muscle strain. He was 
treated in April 1989 for complaint of pain in the left side 
of the neck, left shoulder and upper back; the clinical 
impression was cervical strain.  He was treated for nearly 
identical complaints in July 1989, again attributed to 
cervical strain.  There is no report of discharge examination 
associated with the STRs.

The Veteran had VA magnetic resonance imaging (MRI) analysis 
of the cervical spine in February 2005 due to symptoms of 
pain radiating from the right elbow to shoulder, deltoid 
weakness and decreased sensation in C5 distribution.  The MRI 
results showed abnormalities at C3-4 (mild bilateral facet 
and uncoverterbral joint hypertrophy), C4-5 (small central 
disc herniation with mild mass effect on the ventral cord), 
C5-6 (disc osteophyte complex with mild mass effect on the 
ventral cord) and C6-7 (disc osteophytes complex in the left 
paracentral region).  C7-T1 was normal.  The impression was 
degenerative disc changes at the C4 through C7 levels without 
evidence of spinal stenosis.

The Veteran had a VA X-ray of the lumbar spine in July 2005 
due to complaint of new right reticular symptoms.  The 
interpreter's impression was degenerative changes at L5-S1. 

The Veteran had a VA pain management assessment in December 
2005, performed by a psychologist, during which the Veteran 
stated his cervical spine pain began approximately two months 
after the workplace accident in which he fell through a 16-
foot ceiling in October 2002 and suffered broken ribs on the 
right side, three fractures of the pelvis and a fractured 
left humerus.  He reported his lower back pain began six or 
seven months previously and not associated with any known 
cause.  The psychologist noted relevant medical history 
including degenerative disc disease (DDD) of the cervical 
spine and degeneration of intervertebral disc.

VA computed tomography (CT) scan of the lumbar spine in 
February 2006 showed an impression of degenerative changes in 
the lumbar spine most prominent at L4-5 and L5-S1, 
superimposed on congenital spinal canal stenosis and 
resulting in severe spinal canal stenosis at L5-S1.

The Veteran had VA MRI of the lumbar spine in June 2006.  The 
impression was an element of congenital spine stenosis, 
osteoarthritic disease at L4-5 and L5-S1, and posteriorly-
directed disk/osteophyte complex and disc bulge at L5-S1. 

The Veteran submitted a Statement in Support of Claim in 
March 2007 asserting that Lyme disease (for which service 
connection was subsequently denied) was believed to be the 
underlying cause for his bulging and herniated discs. 

The Board notes that the Veteran is shown in STRs to have 
been treated for cervical and lumbar strains, and 
acknowledges that there is no separation examination of 
record.  However, the Veteran himself reported to VA medical 
providers that his cervical and lumbar symptoms began after 
his workplace injury.  The Veteran has not asserted, and the 
evidence of record does not show, that he had any cervical or 
lumbar spine symptoms between discharge from service and the 
workplace injury many years after discharge from service.  To 
the degree that his lumbar symptoms may be due to or 
aggravated by Lyme disease, such disease is not service-
connected.

As there is no evidence of osteoarthritis of the cervical or 
lumbar spine to any degree until many years after discharge 
from service, and the Veteran has not asserted onset within 
the first year after discharge from service, presumptive 
service connection under 38 C.F.R. § 3.309(a) is not 
applicable.

In sum, there is no medical evidence of a relationship 
between the claimed cervical and lumbosacral spine disorders 
and active service, nor has the Veteran presented any lay 
evidence asserting cervical or lumbosacral degenerative 
disease as chronic disorders since discharge from service.  
There is accordingly no basis on which the Board can assign 
service connection for the claimed disorders, and the claims 
must be denied.

Service connection for residuals of left humeral fracture

STRs show the Veteran was treated in April 1981 for injuries 
sustained in a motorcycle accident; the only apparent 
injuries were multiple abrasions and one broken tooth.  In 
February 1984 he was treated for left shoulder sprain.  There 
is no indication of a left humeral fracture during service.

The file contains treatment records from William Backus 
Hospital, Norwich Orthopedic Group and Lawrence & Memorial 
Hospital, collectively showing the Veteran suffered a work-
related fall in October 2002 with resultant fracture of the 
left humerus.  A steel rod was placed in the humerus to 
promote healing.  Thereafter, the steel rod was replaced by 
steel plates.

The Board simply notes at this point that there is no 
evidence of a left humeral fracture until the Veteran's 
workplace accident in October 2002, nor has the Veteran 
asserted that he had such a fracture in service. 

The Veteran's substantive appeal, received in August 2008, 
asserts that the steel plate in his left arm compounded the 
injuries suffered from his left knee.  The Board notes that 
additional disability is compensable when a nonservice-
connected disability is aggravated by a service-connected 
disability; in such a case, the evaluation assigned is based 
on the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, additional disability is not compensable when a 
service-connected disability is aggravated by a nonservice-
connected disability. Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).
 
In sum, there is no medical or lay evidence showing the 
Veteran has a current left arm or shoulder disorder residual 
to any accident or injury in service; rather, the evidence of 
record establishes that the Veteran's only documented left 
humeral fracture was incurred 11 years after discharge from 
service.  Accordingly, there is no basis on which residuals 
of a left humeral fracture can be service-connected.

Accordingly, the claim must be denied.  

Service connection for severe joint disease 

A VA primary care initial visit progress note dated in August 
1999 states the Veteran presented with a history of recently-
diagnosed Lyme disease with associated arthralgias.
  
As noted above, the file contains treatment records from 
William Backus Hospital, Norwich Orthopedic Group and 
Lawrence & Memorial Hospital, collectively showing the 
Veteran suffered a work-related fall in October 2002 with 
resultant fracture of the pelvis (non-displaced) in three 
places, fractured left humerus, and fractured ribs on the 
left side

A VA treatment note dated in February 2003 states the Veteran 
was in constant pain in the left arm and shoulder since the 
workplace accident, and was being treated with currently 
being treated with multiple pain medications.  In addition to 
the workplace traumatic injury, VA treatment notes include 
rheumatology clinic discussions of diffuse joint pain (Lyme 
disease versus rheumatoid arthritis) and neurology clinic 
discussion of wrist pain/weakness due to carpal tunnel 
syndrome. 

The Veteran presented to the VA neurology clinic in December 
2004 complaining of right arm pain that had begun before the 
workplace accident, but had resolved prior to the accident 
and then been aggravated.  The neurologist stated the 
etiology of the pain was unclear; contributing factors could 
be structural etiology, Lyme disease, cervical radiculopathy 
or referred carpal tunnel symptoms.

The Veteran had a VA pain management assessment in December 
2005, performed by a psychologist, during which the Veteran 
reported pain in the upper and lower back, right arm, right 
ankle, left arm and shoulder, and generalized tightening of 
the body and joints.  The psychologist noted onset of the 
Veteran's pain complaints were temporally associated with the 
workplace accident in October 2002 in which he fell through a 
roof and suffered multiple fractures.
 
The Veteran received inpatient VA psychiatric treatment in 
March 2006 for suicidal ideation because of chronic 
polyarthralgia, diffuse paresthesias and "total body pain."  
During the course of treatment he was evaluated by infectious 
disease specialists, who noted history of Lyme disease with 
polyarthralgias of all the extremities and joints.  However, 
the infectious disease specialists stated the current 
symptoms were not consistent with Lyme disease and 
recommended rule out other causes of chronic pain such as 
possible fibromyalgia, somatization disorder, and/or 
progression of his degenerative joint disease.

An April 2006 letter by a VA nurse states the Veteran was 
currently receiving VA treatment for chronic pain syndrome; 
the Veteran's current medical condition was possibly related 
to a work injury sustained while performing duties in the 
construction field.

The Veteran had a VA neuromuscular consult in June 2006 in 
which the clinician noted current complaints of severe joint 
pain and stiffness, history of Lyme disease, chronic lower 
back and neck pain, trauma due to a major fall and sports 
injuries of the right ankle and both knees.  The clinician's 
impression was multifocal pain with complex history of Lyme 
disease and trauma; it was not clear at that point if the 
Veteran's syndrome was caused by Lyme disease.  Compressive 
radiculopathy appeared to be unlikely at that point.

The Veteran submitted a Statement in Support of Claim in 
March 2007 asserting that Lyme disease (for which service 
connection was subsequently denied) was believed to be the 
underlying cause for his arthritis and chronic pain.  He also 
asserted is primary care physician had informed him that some 
of his arthritic problems were due to favoring the right knee 
because of problems with the service-connected left knee.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  As noted above, 
the Veteran's multiple joint pain has been clinically 
attributed to a number of different possible underlying 
disorders including polyarthralgia, Lyme disease, carpal 
tunnel syndrome, and/or rheumatoid arthritis.  However, there 
is no medical evidence whatsoever showing a direct 
etiological relationship between any of these underlying 
disorders and active service, nor has the Veteran suggested 
such a relationship.

The Veteran has asserted his primary care physician informed 
him that some of his arthritic problems were due to favoring 
the right knee because of problems with the service-connected 
left knee. However, hearsay medical evidence does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
("What a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).

In sum, there is no medical evidence of a relationship 
between the claimed severe joint disease and active service.  
There is accordingly no basis on which the Board can assign 
service connection for the claimed disorder, and the claim 
must be denied.

Burden of Proof

In the service connection claims above the Board has 
carefully considered the benefit of the doubt doctrine.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the case of the claims for service connection for acquired 
psychiatric disorder, hypertension, residuals of left arm 
fracture, cervical and lumbar spine disorder and severe joint 
disorder, the Board has found the evidence preponderates 
against each of those claims.  Accordingly, the benefit-of-
the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Claim for Increased Evaluation

Legal principles

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263. 

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation for impairment to a slight 
degree, a 20 percent evaluation for impairment to a moderate 
degree, and a 30 percent evaluation for impairment to a 
severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage, symptomatic, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of the knee is rated under Diagnostic Code 5266.  
Impairment of the fibula and tibia (malunion or nonunion) is 
rated under Diagnostic Code 5262, and genu recurvatum is 
rated under Diagnostic Code 5263.  The Veteran is not shown 
to have any of these disorders, so those Diagnostic Codes do 
not apply.



Analysis: evaluation of left knee disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The Veteran had a VA examination of the joints in March 2007.  
The examiner noted the Veteran's history of left knee injury 
in service, as well as a work-related injury after discharge 
from service in which the Veteran suffered humeral, rib and 
hip fractures; since the fall he had been receiving treatment 
at the VA pain clinic.  In regard to the left knee 
specifically, the Veteran denied pain but endorsed weakness, 
stiffness, occasional swelling or giving way.  He stated he 
used a metal knee brace to avoid buckling; he used a cane due 
to all joint issues.  The Veteran asserted he was unemployed 
due to all his traumatic injuries.  He stated the knee still 
caused significant pain if he walked a lot; he could only 
drive a car with automatic transmission and had trouble with 
stairs.  

On examination there was no evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The 
Veteran had normal gait and no functional limitations on 
standing or walking.  There were no callosities, breakdown or 
unusual shoe wear pattern that would indicate abnormal 
weight-bearing.  Range of motion was flexion with pain at 130 
degrees and with grinding; extension to 0 degrees with pain 
at full extension.  Range of motion or joint function was not 
additionally limited by pain, fatigue, weakness or lack of 
coordination.  Stability was normal.  There were three scars 
on the knee, all asymptomatic; the scars were stable, 
superficial and did not cause limitation of function of the 
knee.  X-ray impression was minimal degenerative change and 
post-operative change with no superimposed acute pathology.  

The examiner's impression was left knee meniscal and anterior 
cruciate ligament (ACL) tear with history of repair and with 
history of secondary neuroma for which surgery was required 
in 1999.  The examiner noted the Veteran as having mild-to-
moderate residual functional impairments.

The RO has rated the left knee disability under the criteria 
of Diagnostic Code 5299-5258.  Diagnostic Code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.71; see 38 
C.F.R. § 4.27.  As noted above, the currently-assigned 20 
percent evaluation is the maximum schedular evaluation under 
Diagnostic Code 5258.

The Veteran has complained of instability.  However, there is 
no indication of instability in the medical examination, and 
in fact the examiner specifically noted the knee was stable.  
Compensable rating under Diagnostic Code 5257 is accordingly 
not warranted. 

The Board has considered whether higher compensation or 
separate compensation may be assigned for limitation of 
flexion under Diagnostic Code 5260 or limitation of extension 
under Diagnostic Code 5261.  On examination the Veteran had 
flexion greater than 60 degrees and extension greater than 10 
degrees prior to onset of pain; there is accordingly no 
compensable limitation of motion under either diagnostic 
code.

The Board notes in regard to limitation of motion that 
painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In this case, the 
Veteran's current 20 percent rating satisfies the requirement 
articulated in Lichtenfels.

Further, VA examination shows there is no increased 
impairment of function due to the effects of pain, weakness, 
fatigability or incoordination with repetitive motion.  
Additional compensation under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is accordingly not warranted.

The Veteran has not asserted in his lay evidence that he has 
had any of the symptoms that would meet any schedular 
criteria for a higher rating, to include during periods of 
flare-up.  His primary complaint is knee pain, but the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
left knee disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

The Veteran has not asserted, and the evidence of record does 
not show, that the service-connected right knee disability 
renders him unemployable.  He has asserted that "all his 
traumatic injuries" render him unemployable, but this 
encompasses the severe work-related traumatic injuries he 
suffered in October 2002; until that workplace injury the 
Veteran had been gainfully employed despite his service-
connected left knee disability.  The Board accordingly finds 
the instant request for increased rating does not represent a 
request for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on the evidence and analysis above the Board finds the 
criteria for an evaluation in excess of 20 percent for the 
service-connected left knee disability are not met; the claim 
must therefore be denied.

ORDER

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for hypertension is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for a lumbosacral spine disorder is 
denied. 

Service connection for residuals of a left humeral fracture 
is denied.

Service connection for severe joint disease is denied. 

A rating in excess of 20 percent for a left knee injury is 
denied. 


REMAND

The Board finds that further development is required before 
the issue of service connection for a skin disorder may be 
adjudicated.

STRs show the Veteran was disqualified from duty as a food 
handler in June 1980 due to dermatitis of the hands; he was 
treated again for dermatitis of the hands in June 1982.  The 
Veteran's last DD Form 214 (service period January 1988 
through October 1991) states a physical examination was 
completed within 90 days of separation, but there is no 
report of such examination in the three packets of STRs 
associated with the claims file.  

VA treatment records essentially begin with a VA primary care 
initial visit progress note dated in August 1999 in which the 
Veteran presented with chronic dry peeling of the hands and 
soles of the feet.  During subsequent clinical visits the 
Veteran consistently reported symptoms beginning during 
active service and recurrent since discharge from service. 

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds the 
Veteran should be afforded a VA examination at this point to 
determine whether he has a current skin disorder that is due 
to or aggravated by active service.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to assess the 
etiology of the Veteran's claimed skin 
disorder(s).  The claims folders must be 
made available to and reviewed by the 
examiner.

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the file, the examiner should 
express an opinion with respect to any 
current skin disorder as to whether it is 
at least as likely as not (50 percent or 
more probable) that such disorder is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
should be provided.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


